Carley, Judge,
concurring in part and dissenting in part.
In my opinion, the term “cash only” is ambiguous and that ambiguity remains after applying the rules of construction. Accordingly, I concur in the affirmance of the denial of appellant-defendant’s motion for summary judgment, but I must dissent to the affirmance of the grant of appellee-plaintiff’s motion for summary judgment.
“ ‘The word “ambiguity” has been variously defined by the courts, but for the purpose of this case it is sufficient to say that a *796word or phrase is ambiguous only when it is of uncertain meaning, and may be fairly understood in more ways than one.’ [Cits.]” Burden v. Thomas, 104 Ga. App. 300, 302 (121 SE2d 684) (1961). “The word, ‘cash,’ means money — usually, ready money — but it also means money or its equivalent.” (Emphasis supplied.) Kerlin v. Young, 159 Ga. 95, 102 (1) (125 SE 204) (1924). Thus, “cash” may be employed in a narrow sense as “currency” or in a broader sense as “either currency or its equivalent.” Since the term “cash” may be fairly understood in either of these two ways, it follows that the term is ambiguous.
The term “cash only” is not any less ambiguous than the term “cash.” “Cash only” may mean “cash or nothing,” so that appellant’s acceptance of “credit” or anything other than “cash” would not be authorized. However, “cash only” does not necessarily mean “currency or nothing,” so that appellant’s acceptance of a “currency equivalent” would not be authorized. “Only” narrows the scope of appellant’s contractual performance to the acceptance of “cash” and the refusal of “credit,” but “only” does not further define the term “cash” itself so as to narrow the scope of appellant’s contractual performance to the acceptance of “currency” and the refusal of a “currency equivalent.” “Court definitions of cash vary with the circumstances presented by a particular case. [Cits.] Only a few courts, however, have directly addressed the question whether a cashier’s check constitutes cash for a specific transaction. [Cits.]. . . . Based on the multiplicity of definitions of the term ‘cash’ and the widespread view that cashier’s checks circulate as cash in modern transactions . . ., we find that the term ‘cash only’ was ‘fairly susceptible of more than one construction.’ . . .” (Emphasis supplied.) National Diamond Syndicate v. United Parcel Svc., 897 F2d 253, 257 (7th Cir. 1990).
Likewise, the term “cash only” would not render appellant the insurer of the payment that it accepted on behalf of appellee. By agreeing to accept “cash only,” appellant did not insure that any currency that it accepted would not be counterfeit or that any currency equivalent that it accepted would not be forged. The issue is whether the form of the payment was or was not “cash,” not whether the payment, regardless of its form, was legal. Either a cashier’s check was or was not “cash,” so that its acceptance was or was not authorized. If it was, then appellant had satisfied its contractual obligation to appellee and the forgery would be a civil issue as between appellee and the forger and a criminal issue as between the forger and the State.
Since “cash only” is, in my opinion, ambiguous, I believe that resolution of the instant case is ultimately dependent upon whether that ambiguity remains after applying the rules of construction. ‘“[T]he fundamental rule, the rule which swallows up almost all others in construing a paper, is to give it that meaning which will best carry into effect the intent of the parties.’ [Cit.] . . . “‘ ‘(T)he inten*797tion of the parties may differ among themselves; in such cases the meaning placed on the contract by one party and known to be thus understood by the other party [at the time of its execution] shall be held as the true meaning.’ ” (Cit.)’ [Cit.]” Bemco Mattress Co. v. Southeast Bedding Co., 196 Ga. App. 509, 510-511 (1) (396 SE2d 238) (1990); OCGA § 13-2-4. There is evidence which would authorize a finding that appellant knew that appellee understood “cash only” to mean “currency only” and that appellant even confirmed appellee’s understanding in this regard. According to the deposition of appellee’s president, when he wrote the “cash only” instruction, he asked appellant’s employee, “Green stuff?” and the employee responded, “Yes, sir.” However, this evidence is not undisputed. According to the deposition of appellant’s employee, he could not recall such a conversation with appellee’s president and had never told a customer that “cash only” means “green stuff.”
Decided July 15, 1991
Reconsideration denied July 31, 1991
Hicks, Maloof & Campbell, Peter J. Quist, Henry F. Sewell, Jr., for appellant.
Zimmerman & Associates, Barry L. Zimmerman, Keith F. Brandon, Kim G. Meyer, for appellee.
Where a matter of fact is involved, as where there is evidence tending to show that the meaning of an ambiguous word was known by one of the parties to a contract to be understood in one way by the other party to the contract (see California Ins. Co. v. Blumburg, 101 Ga. App. 587, 591-592 (2) (115 SE2d 266) (I960)), “the jury should find the fact.” OCGA § 13-2-1. See also Travelers Ins. Co. v. Blakey, 255 Ga. 699, 700 (342 SE2d 308) (1986). Since the evidence demonstrates the existence of a genuine issue of material fact as to appellant’s awareness of appellee’s understanding that the ambiguous term “cash only” was employed in the narrow rather than broad sense, I would hold that the trial court erred in granting appellee’s motion for summary judgment. However, the trial court properly denied appellant’s motion for summary judgment.
I am authorized to state that Presiding Judge Banke joins in this opinion.